Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pgs. 7-11, filed 04 February 2022, with respect to Claim 1 have 
been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 02 December 2021 has been withdrawn.
The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn.
.
	
Allowable Subject Matter

Claims 1-6 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	calculating, by subjecting voltage values and current values of the secondary battery obtained the plurality of times and stored in the memory to frequency conversion, an impedance component for each frequency bandwidth of the secondary battery based on the frequency converted voltage values and current values when all of a current condition, a temperature condition, and an SOC condition are satisfied, the current condition being a condition that the amount of change in current is smaller than the allowable amount of change in current, the temperature condition being a condition that the amount of change in temperature is smaller than the allowable amount of change in temperature, the SOC condition being a condition that the amount of change in SOC is smaller than the allowable amount of change in SOC;
taken in combination with the other limitations of claim 1.
	Claim 2-5 are allowed by virtue of their dependence from claim 1.  
	Claim 6 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  

The closest prior art of record includes Iwane et al. (US 7362074 B2), hereinafter Iwane, and also 
Takashima et al. (US 2015/0362557 A1), hereinafter Takashima.  Iwane teaches a control device (e.g., see col. 25, lines 36-38), disclosed as equipment for determining deterioration of accumulator battery (6), being mounted on a vehicle (e.g., see col. 34, lines 55-60); wherein voltage and current are obtained a plurality of times (e.g., see col. 1, lines 60-65) during vehicle operation (e.g., see col. 34, lines 55-60), and storing that data to a memory (storage part (14)).  Iwane goes on to calculate a change in current and temperature of a secondary battery during a prescribed period (e.g., see col. 5, lines 4-6 and col. 335, lines 40-50); wherein an allowable amount of change in current and temperature is permitted during a prescribed period, and an allowable upper limit is disclosed as 25A and an allowable upper limit of temperature is disclosed as 66ºC.  Iwane utilizes the Fourier transformation for currents at various frequencies, in which impedance is calculated (e.g., see col. 37, lines 32-50).  Takashima calculates a state of charge (SOC) of a secondary battery, wherein an upper limit of SOC is disclosed (e.g., see para. [0037]).  Iwane and Takashima as considered and understood by the examiner, taken alone or in combination, do not teach or fairly suggest calculating, by subjecting voltage values and current values of the secondary battery obtained the plurality of times and stored in the memory to frequency conversion, an impedance component for each frequency bandwidth of the secondary battery based on the frequency converted voltage values and current values when all of a current condition, a temperature condition, and an SOC condition are satisfied, the current condition being a condition that the amount of change in current is smaller than the allowable amount of change in current, the temperature condition being a condition that the amount of change in temperature is smaller than the allowable amount of change in temperature, the SOC condition being a condition that the amount of change in SOC is smaller than the allowable amount of change in SOC, as required by claims 1 and 6. 

Any comments considered necessary by applicant must be submitted no later than the payment of 
the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
	US 20200139844 A1 to Gelso relates to a battery state of power estimation method and a battery state monitoring system.
	US 20180299511 A1 to Kim et al. relates to a system for estimating degradation of battery used for vehicle e.g. hybrid electric vehicle (HEV), has memory device that is configured to store first open circuit voltage, second open circuit voltage, and correction coefficient.
	US 20180080990 A1 to Seo et al. relates to a battery testing apparatus has processor which predicts lowest state of charge (SOC) at specific date according to degradation of battery with reference to first look-up table, second look-up table and third look-up table.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863